Upon the reargument of this case our attention has been called to Ripy v. Cronan, 131 Ky. 631, 115 S.W. 791, 21 L.R.A. (N.S.) 305, with the statement that it is the most nearly in point of any case plaintiff in error has been able to find in support of his contention that the allegations of the complaint were not, nor was the evidence, sufficient to justify the findings and judgment of the trial court.
The record discloses positive testimony showing, and the court found, that defendant represented to plaintiff that defendant was acting as agent of the owner, Solomon, and working for a commission in selling the land; that the land was of the value of $6,400; that that was the owner's price therefor; that it could not be bought for less. There was evidence showing, and the Court found, that the owner's price for the land was $3,500, and that it was not worth over that sum; that defendant was not acting as agent for the owner on a commission, but was seeking to induce plaintiff, by false representations, to purchase the land at a grossly exorbitant price.
In addition to the authorities cited in the former opinion we call attention to Lee v. Smith, 72 Colo. 135,209 P. 870, which supports the view we have taken, and is contrary to the doctrine announced in Ripy v. Cronan, supra.
The original opinion is adhered to. *Page 10